DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt preliminary amendment and IDS filed 03/21/2022.
Claim 16 is amended.
Claims 1-15 and 18-21 are canceled.
New claims 22-24 are added.
Claims 16-17 and 22-24 are pending.

Priority
This application is filed as a DIVISIONAL of16/912,659 filed 06/25/2020, now US 11413192 B2, which is a DIVISIONAL of 16/055,433 filed 08/06/2028, now US
10736786 B2, and which claims benefit of Chinese application 201810851056.6 filed 07/20/2018.
Method of making flowable hemostatic paste was rejoined with the allowable product claims when the claims of 16/055,433 were allowed.   Because the withdrawn claims were rejoined, the restriction requirement of 06/27/2019 was withdrawn and the provisions of 35 U.S.C. 121 are no longer applicable.   See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.   Further, 17699919 did not derive from 16912659 as a result of restriction requirement.   
Therefore, the instant claims are subject to non-statutory double patenting rejections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17 and 22-24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 and 1-14 of U.S. Patent Nos. 10736786 B2 and 11413192 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For US 10736786 B2, the issued method of claims 7-8 teaches all the elements of examined claims 16-17; the issued flowable paste composition of issued claims 1-6 and 9-16 teaches the composition prepared by the examined claims 16-17; issued method claims 17-18 teaches the examined method claims 22-23; and issue method of using hemostatic paste of issued claim 19 teaches the method of examined claim 24.
For US 11413192 B2, the issued flowable hemostatic paste composition of issued claims 1-11 teaches the composition prepared by examined claims 16-17; issued method claims 12-13 teaches the examined method claims 22-23; issued method of using hemostatic paste of issued claim 14 teaches the method of examined claim 24.
Terminal disclaimer is required to overcome the rejections.  
The following prior art cited in International search report is made of record:
Larsen (US 20150037314 Al) teaches dry hemostatic composition in powder
form that can be hydrated to spontaneously form a homogeneous paste; the powder
particle size is 1000 micron (see the whole document with emphasis on the abstract,
paragraph [0056]) while the powder in claim 5 is 100 micron. Polysaccharide is one of
the biopolymers that can be cross-linked (paragraph [0045]). Larsen does not teach ratio
of propylene glycol to glycerol and cross-linked polysaccharide to glycerol.
Larsen (US 2016/0158407 Al) discloses dry hemostatic composition (see the
whole document, the title). The composition is a paste (abstract, paragraphs [0002],
[0029]). The composition comprises glycerol (paragraph [0096]) and propylene
(paragraph [0098]) and polyols such as di- and polysaccharides (paragraphs [0080],
[0084]) and examples of polysaccharides are starch, glycogen, cellulose and chitin
(paragraph [0085]). The dry composition of Larsen is for wood healing (paragraphs
[0002], [0017], [0037], [0046], [0121], [0158], [0208], [0216]-[0218] and claim 12).
Larsen does not teach ratio of propylene glycol to glycerol and cross-linked polysaccharide to glycerol.

No claim is allowed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613